[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]MEMORANDUM OF DECISION ORDER: RE: MOTION #153
Retroactive to January 1, 1995, the plaintiff shall pay to the defendant the sum of $75 per week as periodic alimony. CT Page 3768 Commencing January 1, 1998, the award shall be reduced to $1 per year. All alimony payments shall be for the same total term and subject to the same conditions as set forth in paragraph 5.1 of the Separation Agreement dated September 29, 1993 and approved by the court on that date.
A contingent wage withholding order may enter.
The defendant shall pay to the plaintiff as child support the sum of $1 per year. This is a deviation from the Child Support Guidelines which provide for payments of $71.40 per week.
The reason for the deviation is that the provision for alimony takes into consideration the total family support obligations of the parties.
NOVACK, J.